Order filed June 23, 2016




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-16-00167-CV
                                  __________

                            JOE PAYNE, Appellant
                                          V.
                     TRACI KIM COURSEY, Appellee


                 On Appeal from the County Court at Law No. 2
                            Midland County, Texas
                        Trial Court Cause No. 17623


                                     ORDER
      Joe Payne filed a notice of appeal from an order in which the trial court granted
Traci Kim Coursey’s motion for no-evidence summary judgment and entered a take-
nothing judgment against Payne on all causes of action asserted by him. After this
appeal was filed, Coursey filed a motion to dismiss this appeal for lack of jurisdiction
and informed this court that the order from which Payne appealed was not final
because Coursey has a pending counterclaim for damages against Payne. Coursey
attached a file-stamped copy of the counterclaim to her motion. We note that the
order from which Payne appeals does not contain any language indicating that it is
a final, appealable order. The order, therefore, did not dispose of the claim for
affirmative relief asserted by Coursey against Payne and, thus, does not appear to be
a final, appealable order. Because we do not believe the order is a final, appealable
order, we abate the appeal.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We determine
whether a judgment is a final, appealable judgment based on the language in the
judgment and the record of the case. Lehmann, 39 S.W.3d at 195. A judgment is
final and appealable if it disposes of all parties and all claims in the case. Id. The
order from which Payne attempts to appeal does not dispose of the various claims
for affirmative relief asserted by Coursey against Payne, nor does the order contain
any language indicating that it is final and appealable. Therefore, it is not a final,
appealable order. See id. at 205–06.
      Consequently, we abate the appeal pursuant to TEX. R. APP. P. 27.2 to permit
the trial court to enter a final order or judgment. If a final, appealable order or
judgment has not been entered by August 22, 2016, this court may dismiss this
appeal. See TEX. R. APP. P. 42.3. If a final judgment is entered by that date, the
parties are ordered to notify this court immediately.
      The appeal is abated.


                                                    PER CURIAM


June 23, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          2